PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            _____________

                No. 20-1599
               _____________

      UNITED STATES OF AMERICA

                      v.

           THOMAS E. NOBLE,
        A/K/A WALTER M. GUYER
        A/K/A THOMAS D. GUYER,
                 Appellant
              _____________

On Appeal from the United States District Court
          for the District of Delaware
        (D.C. No. 1:18-cr-00015-001)
 District Judge: Honorable Leonard P. Stark
                _____________

  Submitted Under Third Circuit L.A.R. 34.1
              March 30, 2022
             ______________
    Before: CHAGARES, Chief Judge, SHWARTZ, Circuit
           Judge, and ROSENTHAL, District Judge*

                   (Filed: August 2, 2022)
                       _____________


Whitney C. Cloud
Graham L. Robinson
Jesse S. Wenger
Office of United States Attorney
1313 North Market Street
Hercules Building, Suite 400
Wilmington, DE 19801

       Counsel for Appellee

Carina Laguzzi
Laguzzi Law
P.O. Box 30095
Philadelphia, PA 19103

       Counsel for Appellant
                      _____________

                OPINION OF THE COURT
                    _____________



*
       Honorable Lee H. Rosenthal, Chief United States
District Judge for the Southern District of Texas, sitting by
designation.




                              2
CHAGARES, Chief Judge.

       Thomas Noble appeals his judgment of conviction for
possession of child pornography on a number of bases.
Notably, Noble claims that the District Court erred in
determining that he waived and forfeited his right to proceed
pro se and in appointing him counsel. For the following
reasons, we hold that the District Court properly decided each
issue challenged, and we will affirm the judgment.

                              I.

       A grand jury indicted Noble in February 2018 on one
count of attempted receipt of child pornography by someone
previously convicted of a child pornography offense, in
violation of 18 U.S.C. §§ 2252(a)(2), 2252(b)(1) and
2256(2)(A), and one count of possession of child pornography
by someone previously convicted of a child pornography
offense, in violation of 18 U.S.C. §§ 2252(a)(4)(b), 2252(b)(2)
and 2256(2)(A). Shortly after being indicted, Noble indicated
to a Magistrate Judge that he wished to represent himself pro
se; the judge conducted a colloquy to ensure that Noble was
knowingly and voluntarily waiving his right to counsel. The
judge granted Noble’s request to proceed pro se, and appointed
an attorney from the Federal Public Defender’s Office as
standby counsel.

        A few months thereafter, in July 2018, Noble
announced at a status hearing that he was invoking his “Fifth
Amendment right to be silent.” Supplemental Appendix
(“Supp. App.”) 70. Noble had filed numerous pro se motions
accusing the District Judge of criminal conduct, alleging that
all attorneys and judges within this circuit were controlled by




                              3
the “illuminati,” and demanding that his case be transferred to
a court outside the Third Circuit. He stated that he intended to
remain silent until his case had been transferred and he had
been appointed new counsel.1 From that date through his trial
and sentencing, Noble did not speak in court except on two
occasions, largely refused to acknowledge or look at the
District Judge while attending hearings, and returned all legal
mail to the court.

        In April 2019, almost ten months after the
announcement of his silence, the District Court scheduled a
hearing to determine whether Noble had waived or forfeited
his right to represent himself. The court asked Noble a series
of questions regarding his ability to represent himself. Noble
refused to answer any questions or acknowledge the court. The
court ordered Noble to answer each question, and found that
Noble had violated the court’s orders twelve times by not
answering them. The court determined that Noble’s behavior
was obstructionist and that Noble had therefore waived and
forfeited his right to represent himself. In May 2019, the court
appointed Noble’s standby counsel as his attorney.2

       Noble was tried by a jury, convicted on both counts, and

1
  The District Court ordered a competency examination as a
result of this hearing and Noble’s previous behavior. Noble
was found to be competent, and his standby counsel did not
oppose this finding after an independent expert reviewed the
report.
2
  At the April hearing, Noble read a statement in court alleging
that his standby counsel had been incompetent by not assisting
him in pursuing his various motions. Noble then “re-




                               4
sentenced to 180 months of imprisonment. His counsel from
the Federal Public Defender’s office filed a notice of appeal
and then filed a motion to withdraw. That motion was granted
and substitute counsel was appointed.

                               II.

       We have jurisdiction under 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a). We exercise plenary review over the District
Court’s legal determination regarding a defendant’s waiver of
his Sixth Amendment rights. See United States v. Taylor, 21
F.4th 94, 99 (3d Cir. 2021). We review the factual findings of
the District Court for clear error. See United States v. Peppers,
302 F.3d 120, 127 (3d Cir. 2002). A court’s improper denial
of the right to proceed pro se is structural error, and we may
not consider it harmless. See Taylor, 21 F.4th at 99.

                              III.

                              A.

        Noble contends that the District Court erred in holding
that Noble had “waived and forfeited” his right to proceed pro
se and in appointing counsel against his wishes. Supp. App.
158. The Sixth Amendment provides criminal defendants the
right to proceed pro se. See Faretta v. California, 422 U.S. 806,
819 (1975). When a defendant expresses the wish to represent
himself, the court must conduct an inquiry to ensure that the


invok[ed]” his right to remain silent. Supp. App. 144. The
court construed Noble’s statement as a motion to substitute
counsel; his standby counsel likewise filed a motion to
withdraw. The court denied these motions.




                               5
defendant understands the consequences and risks of waiving
the right to counsel. See Peppers, 302 F.3d at 133. That
inquiry occurred at the outset of Noble’s case — Noble
expressed his desire to proceed pro se, the Magistrate Judge
conducted a thorough colloquy with him, and Noble acted as
his own attorney (with standby counsel from the Federal Public
Defender’s office) for over a year.

        The right to represent oneself is not absolute, however;
judges “may terminate self-representation by a defendant who
deliberately engages in serious and obstructionist misconduct.”
Faretta, 422 U.S. at 834 n.46 (citing Illinois v. Allen, 397 U.S.
337 (1970)). Noble ceased communicating with the court in
July 2018. For ten months he returned all legal mail unopened,
and he refused to respond to questions from the judge during
pre-trial hearings. This pattern continued even when the judge
repeatedly held that Noble was violating orders by refusing to
answer questions.

         The District Court concluded that it would be
impossible to conduct a fair trial with a pro se defendant who
refused to cooperate or engage at all with the court. The court
found that based on Noble’s obstruction over several months,
it could “confidently and reasonably predict” that if the case
went to trial, Noble “would not respond to requests, guidance,
or indeed an order to participate in a meaningful way which is
. . . necessary . . . for [the court] to conduct a fair trial.” Supp.
App. 159. The court also concluded that Noble would be
unable to preserve his rights and arguments for appeal if he was
unwilling to articulate any of those arguments before the
District Court. Finally, the court noted that it had explained to
Noble that his right to remain silent would not be undermined
by “minimal cooperation” with the court so that the case could




                                 6
proceed, but that Noble nonetheless refused to provide any
such cooperation. Supp. App. 160. Based on these
circumstances, the court held that Noble waived and forfeited
his right to represent himself and must be appointed counsel.

        We agree it would have been impossible to conduct a
fair trial if Noble continued pro se. Noble was found to be
competent in an examination supported by his then-standby
counsel, and he chose to speak on two occasions throughout
the proceedings. Under the circumstances, it is clear that
Noble’s silence was a conscious obstructionist tactic. The
District Court was exceedingly patient in its attempted
accommodation and careful in its thorough consideration of the
issues, and it did not err by appointing counsel after ten months
of obstruction. Defendants forfeit their right to self-
representation when they impede proceedings in such a
manner. See, e.g., United States v. Brock, 159 F.3d 1077,
1080–81 (7th Cir. 1998) (holding that a defendant had forfeited
his right to self-representation where he “refus[ed] to answer
the court’s questions . . . ma[king] it extremely difficult for the
court to move forward with its proceedings” and noting that the
“obstructionist conduct persisted even after several contempt
citations”); United States v. Mosley, 607 F.3d 555, 559 (8th
Cir. 2010) (holding that a defendant had forfeited the right to
self-representation where he “refused to respond to [the
judge’s] questions and participate in the proceedings”); cf.
Faretta, 422 U.S. at 836 (noting that the defendant should have
been permitted to proceed pro se where the judge warned that
he “would be required to follow all the ‘ground rules’ of trial
procedure”); United States v. Engel, 968 F.3d 1046, 1051 (9th
Cir. 2020) (explaining that if a defendant had violated court
orders, that may qualify as sufficiently disruptive but “a single
instance of disobedience that is unaccompanied by open




                                7
defiance or disruption does not justify the termination of [a
defendant’s] constitutional right to self-representation without
prior warning.”).

        This Court recently reiterated the importance of a
defendant’s right to self-representation and held that judges
should “refrain from denying” such a request “where
disruption is predicted but has not occurred.” Taylor, 21 F.4th
at 104. That is not what occurred here. The District Court did
not act prematurely or prioritize expediency over a defendant’s
constitutional rights. Noble was permitted to represent himself
for many months and the right was only deemed waived and
forfeited after repeated obstructionist conduct and warnings
from the District Court. We will accordingly affirm the
judgment of the District Court on this matter.

                              B.

       Noble’s other arguments are likewise unavailing. First,
the District Court did not err when it denied counsel’s motion
to withdraw from representation and Noble’s motion to
substitute counsel (which the court construed from Noble’s
complaints about his attorney). We review both denials for
abuse of discretion. See United States v. Bellille, 962 F.3d 731,
738 (3d Cir. 2020); United States v. Gillette, 738 F.3d 63, 78
(3d Cir. 2013). The court concluded that Noble had not
established good cause for the substitution, since the
breakdown in communication with his attorney was “entirely
Mr. Noble’s fault” as he “unilaterally decided not to engage
with his standby counsel from the beginning due to personal
distrust of all lawyers and judges practicing in the Third
Circuit.” Supp. App. 177. Such obstinance without reason
does not form the basis of good cause. See, e.g., Romero v.




                               8
Furlong, 215 F.3d 1107, 1114 (10th Cir. 2000) (“A breakdown
in communication . . . cannot be the result of a defendant’s
unjustifiable reaction to the circumstances of his situation.”);
United States v. John Doe No. 1, 272 F.3d 116, 124–25 (2d
Cir. 2001) (determining it was “eminently reasonable” for the
district court to conclude that the defendant was the source of
conflict and “that substitution of new counsel was unlikely to
solve the problem”); United States v. Muslim, 944 F.3d 154,
166–67 (4th Cir. 2019) (concluding that the district court acted
within its discretion in denying a motion to withdraw where the
“[d]efendant’s conduct was a major causative factor” in the
breakdown of communication between the defendant and his
attorney). The court had already determined that Noble could
not proceed pro se, and based upon Noble’s own statements, it
reasonably determined that Noble would not accept any
counsel appointed by it or from anywhere within the Third
Circuit and so substitution of counsel would not remedy
Noble’s complaints. Given the court’s thorough inquiry into
the matter and the circumstances of this case, the court did not
abuse its discretion by denying these motions.

       Second, the District Court did not abuse its discretion
by admitting into evidence Noble’s 2016 Delaware state court
child pornography conviction.3 In criminal cases where the
defendant is accused of, among other crimes, possession of
child pornography, “the court may admit evidence that the
defendant committed any other” similar crime. Fed. R. Evid.
414(a), (d); see United States v. Heatherly, 985 F.3d 254, 269

3
  We review a district court’s decision regarding the
admissibility of evidence for abuse of discretion. See United
States v. Tyson, 947 F.3d 139, 142 (3d Cir. 2020).




                               9
(3d Cir. 2021); United States v. Cunningham, 694 F.3d 372,
385 n.22 (3d Cir. 2012) (“Rule 414 constitutes an exception to
the rule that evidence of prior bad acts is not admissible to
show a defendant’s propensity to commit the offense
charged.”) (quoting United States v. Loughry, 660 F.3d 965
(7th Cir. 2011)). Noble concedes that his prior conviction for
possession of child pornography was admissible pursuant to
this rule. He argues, however, that admission of his prior
conviction was “more prejudicial that probative,” Noble Br.
16, and should have been excluded under Rule 403, which
permits exclusion of evidence if its “probative value is
substantially outweighed by a danger of,” inter alia, “unfair
prejudice.” Fed. R. Evid. 403.

        We considered the interplay between Rule 403 and
Rules 413–415 in Johnson v. Elk Lake School District, 283
F.3d 138 (3d Cir. 2002). We observed in that decision that
where a prior act or conviction is “demonstrated with
specificity and is sufficiently similar,” id. at 156 (citation
omitted), to the charged conduct, “the propensity inference that
can be drawn from the past act evidence is greatest,” id. In
addition, we noted that in such cases, “Congress surely
intended for the probative value of the evidence to outweigh its
prejudicial effect, and, conversely, did not want Rule 403
factors such as undue delay, waste of time, confusion of the
issues, etc., to justify exclusion.” Id. As a result, we held “the
probative value of the similar act [should] be presumed to
outweigh Rule 403’s concerns.” Id. at 144.4

4
  When a prior act or conviction is not substantially similar to
the charged conduct or is insufficiently specific, we have
instructed courts to consider a number of factors to conduct a
Rule 403 analysis. See Johnson, 283 F.3d at 156. These




                               10
       The District Court in the present case found that there
was a “strong similarity” between Noble’s prior conviction and
the charged conduct. Supp. App. 217–18. Indeed, Noble
employed the same file sharing protocol to share and receive
the child pornography in both cases, and the court recognized
the “close temporal proximity of the acts,” which was
“approximately 18 months.” Supp. App. 218. As a result, the
court determined that the presumption in favor of admitting the
prior conviction applied. We agree and hold that the District
Court did not abuse its discretion in admitting evidence of
Noble’s prior child pornography conviction.5


factors include “the closeness in time of the prior acts to the
charged acts, the frequency of the prior acts, the presence or
lack of intervening events, and the need for evidence beyond
the testimony of the defendant and alleged victim.” Id.
(quoting United States v. Guardia, 135 F.3d 1326, 1331 (10th
Cir. 1998) (citations omitted)). The District Court in the
present case also considered these factors, notwithstanding the
presumption discussed above, in properly exercising its
discretion to admit evidence of Noble’s prior conviction.
5
  Even if the presumption of admissibility did not apply, the
District Court still did not abuse its discretion in admitting the
prior conviction. The court engaged in a typical Rule 403
balancing and held that the prior conviction had “high
probative value” that was not substantially outweighed by the
danger of unfair prejudice. Supp. App. 218. In addition, to
“help alleviate any risk . . . of unfair prejudice,” id., the District
Court gave the jury a limiting instruction about the prior
conviction and only permitted the prior conviction to come into
evidence through a certified copy of the transcript, rather than
through testimony.




                                 11
       Third, the District Court did not err by admitting
Noble’s prior statement against self-interest.6 At a preliminary
hearing, Noble stated that he believed that citizens have a “First
Amendment right to look at or read whatever they want in the
privacy of their own homes” and argued that the relevant
criminal statutes were unconstitutional. Supp. App. 30–35.
The court subsequently admitted this statement at trial. The
statement was made after the Magistrate Judge had twice
explained Noble’s right to counsel to him, after Noble had
accepted the appointment of standby counsel, and after counsel
himself advised the court that Noble wished to speak. Noble’s
attempt to link this testimony to an earlier interrogation where
he was not properly advised of his Miranda rights is far too
attenuated. Noble volunteered the statement at issue after
conferring with standby counsel; Miranda is simply not
implicated. See, e.g., United States v. Melendez, 228 F.3d 19,
24 (1st Cir. 2000) (“[T]he dangers that animated Miranda do
not exist in situations involving in-court testimony.”).




6
  Noble did not challenge this before the District Court, so we
review for plain error. See United States v. Williams, 974 F.3d
320, 340 (3d Cir. 2020). To establish plain error, Noble must
show (1) an error, (2) that is plain, and (3) affects substantial
rights. Id. If all three elements are established, it is within this
Court’s “sound discretion” to correct the error, but only if “the
error seriously affects the fairness, integrity or public
reputation of judicial proceedings.” Id. (quotation marks
omitted) (quoting United States v. Olano, 507 U.S. 725, 732
(1993)).




                                12
       Fourth, the District Court did not err in finding Noble
competent to stand trial.7 After Noble stopped communicating
with the court and his attorney, the District Court ordered a
competency evaluation. The evaluator concluded that Noble
was competent to stand trial. Noble’s standby counsel
contracted with an independent evaluator to review the report,
and the evaluator agreed that Noble was competent. The
District Court accepted the report and made “an independent
finding” that Noble was competent to stand trial. Supp. App.
120. On appeal, Noble essentially argues that his diagnosed
mental illnesses precluded a competency finding. But mental
illness does not, on its own, mean that a defendant is not
competent to stand trial. See United States v. Leggett, 162 F.3d
237, 244 (3d Cir. 1998). Rather, the defendant must possess
the “present ability to consult with his lawyer with a reasonable
degree of rational understanding” and a “rational as well as
factual understanding of the proceedings against him.” Drope
v. Missouri, 420 U.S. 162, 172 (1975) (quoting Dusky v.
United States, 362 U.S. 402, 402 (1975)). As discussed above,
Noble’s decision not to communicate with his attorney did not
signify a lack of ability to do so. We discern no clear error in
the District Court’s finding, in light of the thorough and
uncontested expert report, that Noble was competent to stand
trial.




7
  We review the District Court’s factual findings regarding
competency for clear error. See United States v. Leggett, 162
F.3d 237, 241 (3d Cir. 1998). We exercise plenary review over
the court’s “interpretation and application of the standards for
determining competency.” Gillette, 738 F.3d at 76.




                               13
        Fifth, the District Court did not plainly err by sustaining
the Government’s objection to part of Noble’s testimony. 8
Before testifying, Noble was instructed by the court that when
he testified, he could not discuss his mental health. Noble then
testified that he was an “honorably discharged psychiatrically
disabled veteran.” Supp. App. 428. The Government objected,
and the court sustained the objection. Noble’s counsel argues
that the objection was premature since Noble’s testimony that
he was “disabled” could have referred to physical or mental
disability. This is a misreading of the record, which clearly
shows that Noble referred to a “psychiatric” disability. As
such, the court’s ruling on the Government’s objection was not
erroneous.

       Finally, the District Court did not abuse its discretion in
denying Noble’s motion for a mistrial.9 At the outset of his
testimony during trial, Noble accused a juror of disliking him
by pointing out a specific juror and stating that the juror was
“glaring at [him] hatefully.” Supp. App. 427. Noble also
stated that “if [he] had not been stripped of [his] right to
represent [himself] unjustly by Judge Stark, [he] would have
disqualified that juror as one of [his] picks.” Supp App. 428.
Noble’s counsel moved for a mistrial because Noble “verbally

8
  Because Noble did not contest the District Court’s ruling as
to the objection, our review is for plain error. See Williams,
974 F.3d at 340 (“[R]egardless of the nature of the error, in
direct appeals from judgments of conviction in the federal
system, when there is no contemporaneous objection in the
district court, our review must be for plain error[.]”)
9
 We review denial of a mistrial for abuse of discretion. See
United States v. James, 955 F.3d 336, 343 n.4 (3d Cir. 2020).




                                14
attacked a juror in the presence of the other jurors, and . .
. criticized the Court in the presence of the other jurors.” Supp.
App. 440. It was within the discretion of the court to deny the
motion for a mistrial stemming from this incident since it was
Noble himself who caused the incident. To hold otherwise
would create perverse incentives for defendants at trial. See
United States v. Stewart, 256 F.3d 231, 242 (4th Cir. 2001);
United States v. Padilla-Galarza, 990 F.3d 60, 80 (1st Cir.
2021); United States v. McCormac, 309 F.3d 623, 626–27 (9th
Cir. 2002); United States v. Harris, 2 F.3d 1452, 1456 (7th Cir.
1993); United States v. Trevino-Rodriguez, 994 F.2d 533, 535
(8th Cir. 1993).

        Even if we were to consider Noble’s statement the same
way we consider allegedly prejudicial statements from non-
defendant witnesses, we would still hold that the District Court
did not abuse its discretion. We will affirm the denial of a
mistrial “where improper remarks were harmless, considering
their scope, their relation to the context of the trial, the
ameliorative effect of any curative instructions and the strength
of the evidence supporting the conviction.” United States v.
Self, 681 F.3d 190, 199 (3d Cir. 2012) (quoting United States
v. Rivas, 493 F.3d 131, 140 (3d Cir. 2007)). The scope of the
statement here was minimal in relation to the context of this
trial. See United States v. Lore, 430 F.3d 190, 207 (3d Cir.
2005) (concluding that a single statement could hardly be
deemed “pronounced and persistent”). The statement was
“brief, isolated, and unsolicited by the prosecutor.” Self, 681
F.3d at 199. The court took curative action by designating the
juror in question as an alternate juror and excusing him from
jury deliberation. The strength of the evidence also supports
the court’s decision; Noble did not meaningfully dispute that
he possessed and viewed the images in question, but rather




                               15
argued that he believed he had the right to do so under the
Constitution. Given the context of the entire trial, Noble’s own
comment could not serve as a basis for a mistrial.

                              IV.

       For the foregoing reasons, we will affirm the judgment
of the District Court.




                              16